WHEN RECORDED RETURN TO:

First Fidelity Bank, N.A.

5101 N. Classen Blvd., Suite 500

Oklahoma City, OK 73118

Attn: Danny Lawson

 

AMENDED AND RESTATED DEED OF TRUST, ASSIGNMENT OF PRODUCTION,

SECURITY AGREEMENT AND FINANCING STATEMENT

STATE OF COLORADO

§

§

COUNTY OF DOLORES

§

AMENDED AND RESTATED DEED OF TRUST, ASSIGNMENT OF PRODUCTION, SECURITY AGREEMENT
AND FINANCING STATEMENT dated as of March 25, 2008 (the “Deed of Trust”),
between THE BEARD COMPANY (“Borrower”), an Oklahoma corporation having its
principal place of business at 5600 N. May Avenue, Oklahoma City, Oklahoma
73112, and the PUBLIC TRUSTEE OF DOLORES COUNTY, COLORADO (“Trustee”) for the
benefit of FIRST FIDELITY BANK, N.A., a national banking association, 5101 North
Classen Boulevard, Suite 500, Oklahoma City, Oklahoma 73118 (the “Beneficiary”).

A POWER OF SALE HAS BEEN GRANTED IN THIS DEED OF TRUST. A POWER OF SALE MAY
ALLOW THE TRUSTEE TO TAKE THE PROPERTIES IN TRUST AND SELL THEM WITHOUT GOING TO
COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE BORROWER UNDER THIS DEED OF
TRUST.

THIS INSTRUMENT CONTAINS AFTER ACQUIRED PROPERTY PROVISIONS, SECURES THE PAYMENT
OF FUTURE ADVANCES, AND COVERS PROCEEDS OF COLLATERAL.

R E C I T A L S

A.        The Borrower executed and delivered to Beneficiary that certain
promissory note dated June 8, 2007, in the original principal amount of
$1,500,000 (the “Note”). As security for the Note, Borrower executed a Deed of
Trust dated June 8, 2007 and which was recorded in Dolores County on June 29,
2007 in Book 363 beginning at Page 390. On March 25, 2008, the Borrower and
Beneficiary executed a Change in Terms Agreement in connection with the Note.

B.        Borrower has agreed to enter into this Deed of Trust to secure payment
of the Note as modified and revised by the Change in Terms Agreement.

C.         For purposes of this Deed of Trust, the term “Properties” shall refer
to the properties described in paragraphs 1. through 9. of the Granting Clause
of this Deed of Trust. Pursuant to Assignment and Bill of Sale of Borrower to
Charles R. Wiggins and Ken Kamon, dated effective February 1, 2008 (the
“Assignment”), Borrower has sold, assigned and transferred an undivided 35%
interest in and to Borrower’s interest, as of February 1, 2008, in the
Properties (the “Assigned Interests”) and has retained an undivided 65% interest
in and to Borrower’s interest, as of February 1, 2008, in the Properties (the
“Retained Interests”).

D.        Beneficiary has consented to the sale of a 35% interest in Borrower’s
interest in the Properties, and to evidence consent Beneficiary has given a
partial release of the previously filed Deed of Trust.

G R A N T I N G C L A U S E

NOW, THEREFORE, the Borrower, in order to secure the Indebtedness (as herein
defined) and obligations hereinafter described, does hereby GRANT, BARGAIN,
SELL, CONVEY, TRANSFER, ASSIGN, and SET OVER to Trustee in trust, and
specifically grant to and confirm upon the Trustee in trust, the power to sell,
the following described property:

 

1

 

--------------------------------------------------------------------------------

 

All of Borrower’s rights, title, interests, in and to the properties described
in the previously filed Deed of Trust (less and except the Assigned Interest)
together with paragraphs 1. through 9. below, and the corresponding rights,
estates, powers and privileges appurtenant to those rights, interests, and
properties, less and except the Assigned Interests previously conveyed pursuant
to the Assignment. The rights, title, and interests hereby conveyed constitute
the Retained Interests, as defined above.

1.         The lands specifically described on Exhibit A (the "Lands"), even
though the interests of Borrower and the Lands may be incorrectly described, or
a description of an interest is omitted from Exhibit A; and, all rights, title,
and interests in, to, under, or derived from all oil, gas, carbon dioxide and
mineral leases and leasehold fee or mineral interests and all other interests of
whatever character, insofar as the same covers or relates to the Lands described
in Exhibit A even though an interest may be incorrectly described or omitted
from Exhibit A. It is expressly understood that the interests hereby described
include all rights, title, and interests to all depth intervals, from the
surface down to and including the basement rock, in lands included within the
boundaries of the McElmo Dome (Leadville) Unit, whether or not said lands are
described on Exhibit A. Exhibit A is attached to and made a part of this Deed of
Trust for all purposes.

2.         All rights, title, and interests in, to, and under oil, gas, carbon
dioxide and mineral leases (the "Leases") covering the Lands described in
Exhibit A, including any renewals, extensions, or ratifications, and the oil and
gas and carbon dioxide leasehold estates and other interests in the lands
described on Exhibit A.

3.         All rights, title, and interests in all rights, privileges, benefits,
and powers conferred on the holder of the Leases and Lands with respect to the
use and occupation of the surface and the subsurface depths under the Lands and
Leases.

4.         All rights, title, and interests in any pooled or unitized acreage or
rights included, in whole or in part, within the Lands, including all oil and
gas and carbon dioxide production from the pool or unit allocated to such
properties (including, without limitation, units formed under orders, rules,
regulations, or other official acts of any state or other authority having
jurisdiction and so called "working interest units" created under operating
agreements or otherwise) and interests in any wells within the unit or pool
associated with such properties, whether the unitized or pooled oil and gas and
carbon dioxide production comes from wells located within or without the areas
covered by the Lands, and all tenements, hereditaments, and appurtenances
belonging to the properties.

5.         All rights, title, and interests in all of the permits, licenses,
servitudes, easements, rights of way, orders, gas and carbon dioxide purchase
and sale contracts, crude oil purchase and sale contracts or agreements, surface
leases, farmin and farmout agreements, acreage contribution agreements,
operating agreements, unit agreements, processing agreements, options, leases of
equipment or facilities, and other contracts, agreements, and rights, and any
amendments to any of the foregoing, whether or not the same appear of record in
the county where the Lands are located, and which are appurtenant to, affect,
are used or held for use in connection with either the ownership, operation,
production, treatment or marketing of oil and gas and carbon dioxide, or any or
all of them, and the sale or disposal of water, hydrocarbons, carbon dioxide or
associated substances from the Lands and Leases; It is expressly understood,
however, that Borrower has, pursuant to the Assignment, previously conveyed all
of Borrower’s interest in the Trinity Rights, defined and described in the
Assignment, and such interest is hereby expressly excluded from this Deed of
Trust.

6.         All rights, title, and interests in the personal and/or real property
located in or on the Lands and Leases or used in their operation, in whole or in
part, including, without limitation, crude oil, condensate, or products (in
storage or in pipelines), wells, well equipment, casing, tanks, boilers,
buildings, tubing, pumps, motors, valves, fixtures, machinery and other
equipment, pipelines, gathering systems, power lines, telephone lines, roads,
field processing plants, and all other improvements used in operations. IT IS
AGREED THAT THE PERSONAL PROPERTY, AND ANY PERSONAL PROPERTY THAT BECAME
CLASSIFIED OTHERWISE BY VIRTUE OF BEING PERMANENTLY ATTACHED TO REAL PROPERTY,
IS BEING CONVEYED UNDER THIS DEED OF TRUST AS IS AND WHERE IS, WITHOUT WARRANTY
OF MERCHANTABILITY, CONDITION OR FITNESS FOR A PARTICULAR PURPOSE, EITHER
EXPRESS OR IMPLIED.

 

2

 

--------------------------------------------------------------------------------

 

7.         To the extent transferable, the benefit of and the right to enforce
the rights, covenants, and warranties, if any, under the terms and conditions of
any of the agreements and contracts described in paragraph 5. above, which
Borrower is entitled to enforce, with respect to the Properties, against
Borrower’s predecessors in title to the Properties and against any other party
to such agreements and contracts.

8.         To the extent necessary to allow Beneficiary to have full use of and
access to the Lands, Borrower grants such right of ingress and egress, rights of
way and easements, and their full and uninterrupted use, across any lands which
Borrower may own or where Borrower may be the lessee under an oil, gas, carbon
dioxide and mineral lease(s), over or through which Beneficiary crosses or has
the right to cross for use and access to the Lands described in Exhibit A. This
grant is limited to the rights of Borrower to grant such rights of ingress and
egress, rights of way, and easements under agreements, deeds, or leases through
which Borrower claims title.

9.         All other rights and obligations arising under contract or otherwise
by law, or by the occurrence of conditions precedents, which may or may not yet
have occurred, owned in whole or in part by Borrower, which rights and
obligations are incidental to the Properties described in paragraphs 1. through
8. above, including the right, if any, to operate the Properties.

TO HAVE AND TO HOLD all of Borrower’s right, title and interest in and to the
Properties unto the Trustee and his successors or substitutes and to his or
their successors and assigns, IN TRUST, however, upon the terms, provisions and
conditions herein set forth.

ARTICLE 1

INDEBTEDNESS

This Deed of Trust is given to secure and enforce the payment and performance of
the following indebtedness and obligations, to-wit:

(a)       All indebtedness arising pursuant to the provisions of this Deed of
Trust, and any and all renewals or extensions of such indebtedness, or any part
thereof;

(b)       All loans, principal, interest, fees, expenses, obligations, and
liabilities of the Borrower arising pursuant to the Note, and all obligations
and liabilities of Borrower, absolute or contingent, due or to become due, which
are now or may at any time hereafter be owing by Borrower with respect to the
Note, and all renewals, extensions or modifications thereof or substitutions
therefore, and all other documents executed in connection therewith;

(c)       The performance of all obligations and liabilities of the Borrower
under this Deed of Trust as well as all renewals, extensions, modifications and
amendments of the foregoing.

The words “Indebtedness,” as used herein, shall mean all the indebtedness,
obligations, and liabilities described or referred to immediately above in
sub-paragraphs (a) through (c), inclusive.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES

Borrower represents, warrants, and covenants that this Deed of Trust is the
legal, valid, and binding obligations of the Borrower enforceable in accordance
with its respective terms, except as limited by bankruptcy, insolvency or other
laws of general application relating to the enforcement of creditors’ rights;
that Borrower is the lawful owner of undivided interests or rights in and to the
Properties as set forth in Exhibit ”A” and the properties assigned in Article 5
hereof and that Borrower has good right and authority to grant, bargain, sell,
transfer, assign, affect, pledge, and hypothecate the same; in light of the
Subordination Agreement and Release executed concurrently herewith with respect
to this Deed of Trust, that this Deed of Trust is a first and prior lien upon
the Properties, superior to the interests of Borrower and all others; that
Borrower warrants and will forever defend the title to the Properties against
the lawful claims of all persons whomsoever and shall not convey, lease,
transfer, encumber or assign any interest in the Properties; that all the Leases
are valid and subsisting and are in full force, and the Properties

 

3

 

--------------------------------------------------------------------------------

 

are not subject to any burdens or charges except as reflected in Exhibit ”A”;
that the Properties and the properties assigned in Article 5 hereof are free and
clear from all liens, burdens, and encumbrances except the lien evidenced by
this Deed of Trust and such liens as may be set forth on Exhibit ”A;” that, to
Borrower’s actual knowledge, all producing wells in which Borrower has any right
or interest located on the Properties or property unitized therewith have been
drilled, operated, and produced in conformity with all applicable laws and
rules, regulations, and orders of all regulatory authorities having jurisdiction
and are subject to no penalties on account of past production; that, to
Borrower’s actual knowledge, none of such wells are deviated from the vertical
more than the maximum permitted by applicable laws, rules, regulations, and
orders; that such wells are in fact bottomed under and are producing from, and
the well bores are wholly within, the lands covered by the Properties or
properties unitized therewith. The acquisition and ownership by Borrower of the
Properties and the properties assigned in Article 5, and the execution and
delivery of this Deed of Trust and compliance with the provisions hereof, were
and are within its corporate powers and did not and will not contravene any
provision of any applicable laws, rules, regulations, or orders, or of its
governing documents or constitute a default under, or result in the creation of
any lien, charge, encumbrance, or security interest (other than the lien of the
security interest created by this Deed of Trust) upon any of its property or
assets pursuant to any indenture or other agreement or instrument to which it is
a party or by which it or its property may be bound or affected. These
warranties and representations shall at all times be construed to be for the
benefit of the Beneficiary, and they shall remain in full force and effect,
notwithstanding the assignment hereof, or the partial release of the lien
hereof, or any foreclosure thereof.

ARTICLE 3

COVENANTS

3.1     The Borrower, for Borrower and Borrower’s successors covenants to use
its commercially reasonable efforts (a) properly to operate, or cause to be
operated properly, and to keep, or cause to be kept, in full force and effect
the Leases described at Exhibit “A” and to perform, or cause to be performed,
all covenants, terms and conditions whether express or implied imposed upon the
original lessee, or his assigns, whether continued in any such Lease, or in any
assignment thereof, and continuously to operate or cause to be operated in a
good and workmanlike manner the well or wells now or hereafter located on the
land covered by the Leases described in Exhibit “A”; (b) to comply with all
applicable laws, and all rules, regulations and orders of all regulatory
authorities having jurisdiction to regulate the operation of the Properties and
production and sale of carbon dioxide, oil, gas and other minerals produced
thereupon; (c) to carry, in standard insurance companies satisfactory to the
Beneficiary, in respect of all activities in which Borrower might incur personal
liability for the death or injury of an employee or third person, or damage to
or destruction of another’s property, worker’s compensation insurance, and
public liability and property-damage insurance, in such amounts as may, in the
Beneficiary’s opinion, be adequate, and, in respect of all personal property and
fixtures constituting a part of the Properties, to carry, in standard insurance
companies satisfactory to the Beneficiary, insurance against loss or damage by
fire, lightning, hail, tornado, explosion and such other risks as are usually
insured against in similar businesses, in amounts satisfactory to the
Beneficiary, and with loss payable to the Beneficiary as its interest may
appear, and upon request of the Beneficiary promptly to deliver the policies to
the Beneficiary; (d) to pay, or cause to be paid, before delinquent, all lawful
taxes of every character in respect of all of the Properties, and all taxes in
respect of the carbon dioxide, oil, gas and other minerals produced and to be
produced from the Properties, or incident to and in connection with the
operation or development thereof and the production of carbon dioxide, oil, gas
and other minerals therefrom, as well as all Federal or State income taxes
payable generally by Borrower, regardless of their relation to the Properties,
and to pay, as and when due, all State and Federal Social Security taxes,
payments and contributions for which Borrower may be liable; (e) at all times to
maintain, preserve, and keep all said property, and all appurtenances thereto,
and all buildings, improvements, machinery, equipment, pipe lines, fixtures, and
other personal property of every kind and character, in respect of the
Properties, in thorough repair, working order and condition, and from time to
time make all necessary and proper repairs, renewals, replacements and
substitutions; (f) in respect of all the Properties, promptly to pay all bills
for labor and material, and never to permit to be created or to exist, in
respect of any of the Properties, any other or additional lien, on a parity with
or superior to the lien hereof; (g) at any time and from time to time, upon
request by the Beneficiary, forthwith at Borrower’s expense to execute and
deliver to the Beneficiary, any and all additional instruments and further

 

4

 

--------------------------------------------------------------------------------

 

assurances as may be necessary or proper, in the Beneficiary’s opinion, to
effect the intent of these presents; (h) to keep accurate books and records in
accordance with generally accepted accounting principles consistently applied in
which full, true and correct entries shall be promptly made as to all operations
on the Properties, all such books and records to be subject at all times during
reasonable business hours to inspection by the Beneficiary, or its duly
authorized agent or agents; (i) from time to time, upon request of the
Beneficiary, promptly to furnish to the Beneficiary such financial statements
and reports relating to Borrower, and Borrower’s business affairs, and the
operation of the Properties as the Beneficiary may reasonably request (j) to
maintain Borrower’s right to do business in Oklahoma and in Colorado; (k) to pay
all Indebtedness in accordance with the terms thereof and hereof, or when the
maturity thereof may be accelerated in accordance with the terms thereof or
hereof; and (l) to notify the Beneficiary immediately if it becomes aware of the
occurrence of any Event of Default or of any fact, condition or event that only
with the giving of notice or passage of time or both, could become an Event of
Default, or the failure of the Borrower to observe any of its undertakings
hereunder; and (m) not to transfer, sell, assign, hypothecate, pledge or
encumber any of the Properties.

3.2     With respect to any part of the Properties which is not a leasehold or
working interest, Borrower agrees to take all such action and to exercise all
rights and remedies as are available to Borrower to cause the owner or owners of
the working interest in such Properties to comply with the covenants and
agreements contained herein. With respect to any part of the Properties which is
a working interest but which is operated by a party other than Borrower,
Borrower agrees to take all such action and to exercise all rights and remedies
as are available to Borrower (including, but not limited to, all rights under
any operating agreements) to cause the party who is the operator of such
Property to comply with the covenants and agreements contained herein. Borrower
will immediately notify the Beneficiary of any failure of the operator of any of
the Properties to perform any such obligation, and in cooperation with the
Beneficiary, will take such steps as may be expedient to secure compliance
therewith, or obtain appointment of a different operator.

3.3     Any and all covenants in this Deed of Trust may from time to time, by
instrument in writing signed by Beneficiary and Borrower, and delivered to
Borrower, be waived to such extent and in such manner as the Beneficiary may
desire, but no such waiver shall ever affect or impair the Beneficiary’s rights
or liens hereunder, except to the extent so specifically stated in such written
instrument.

ARTICLE 4

DEFAULTS AND REMEDIES

4.1       Any of the following shall constitute Events of Default (each herein
called an “Event of Default”):

(a)       Nonpayment. (i) Default in the due and punctual payment of any
principal of the Indebtedness, or (ii) default in the due and punctual payment
of any interest on the Indebtedness or any fee or expense payable hereunder or
under the Note.

(b)       Covenant Default. The Borrower shall default in the due performance or
observance by it of any term, covenant or agreement contained in this Deed of
Trust, and such failure shall continue for thirty (30) days after the earlier
of: (i) notice of such default from the Beneficiary; or (ii) the Beneficiary is
notified of such default or should have been so notified pursuant to the
provisions of Section 3.1(n) hereof.

(c)       Representations and Warranties. Any representation, warranty or
statement made by the Borrower herein or otherwise in writing in connection
herewith or in connection with the Note and the agreements referred to herein or
therein or in any financial statement, certificate or statement signed by any
officer or employee of the Borrower and furnished pursuant to any provision
hereof or of the Note shall be breached, or shall be materially false, incorrect
or incomplete when made.

(d)       Other Debt. The Borrower shall fail to make any payment of principal
or interest on any other indebtedness of Borrower.

 

5

 

--------------------------------------------------------------------------------

 

(e)       Default in Note. Any event of default shall occur under the Note and
the default shall continue unremedied beyond any grace or cure period.

(f)        Judgments and Decrees. The Borrower shall suffer a final judgment for
the payment of money and shall not discharge the same within a period of thirty
(30) days. Any order, judgment or decree shall be entered in any proceeding
against the Borrower decreeing the split up of the Borrower and such order shall
remain undischarged or unstayed for a period in excess of thirty (30) days.

(g)       Bankruptcy. (i) The Borrower pursuant to or within the meaning of any
Bankruptcy Law (as herein defined) (a) commences a voluntary case, (b) consents
to the entry of an order for relief against it in any involuntary case, (c)
consents to the appointment of a Custodian (as herein defined) of it for all or
substantially all of its property, or (d) makes a general assignment for the
benefit of its creditors; or (ii) a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that remains unstayed and in effect for
thirty (30) days that (a) is for relief against the Borrower in an involuntary
case, (b) appoints a Custodian of the Borrower for all or substantially all of
its property, or (c) orders the liquidation of the Borrower. The term
“Bankruptcy Law” means Title 11, U. S. Code or any similar federal or state law
for the relief of debtors. The term “Custodian” means any receiver, trustee,
assignee, liquidator or similar official under any Bankruptcy Law.

(h)       Validity of Note. The Note shall cease to be a legal, valid and
binding agreement enforceable against any party executing the same in accordance
with the respective terms thereof, or shall in any way be terminated, or become
or be declared ineffective or inoperative, or shall in any way whatsoever cease
to give or provide the respective rights, remedies, powers and privileges
intended to be created thereby.

 

4.2

Upon the occurrence of an Event of Default:

(a)       The Beneficiary may declare the entire balance of principal of the
Indebtedness or any portion thereof, along with all accrued interest thereon,
immediately due and payable, whereupon the same shall forthwith become due and
payable, without notice or demand, presentment for payment, notice of
non-payment, protest, notice of protest, notice of intent to accelerate, notice
of acceleration, and all other notices, all of which the Borrower hereby
expressly waives to the full extent permitted by applicable law; and

(b)       The Beneficiary shall have the right to declare a violation of any of
the covenants herein contained and elect to advertise the Properties for sale
and demand such sale, then, upon filing notice of such election and demand for
sale with the Trustee, who shall upon receipt of such notice of election and
demand for sale cause a copy of the same to be recorded in the office of the
Clerk and Recorder of the county in which the Properties are situated, it shall
and may be lawful for the Trustee to sell and dispose of the same (en masse or
in separate parcels, as Beneficiary may designate), and all the right, title and
interest of said Borrower, their successors or assigns therein, at public
auction [*at the main front door of the Courthouse] in the county in which the
Properties are located or on the Properties or any part thereof, or such other
place as may be authorized or permitted by law, as may be specified in the
notice of said sale, for the highest and best price the same will bring in cash,
[*four weeks’ public notice having been previously given of the time and place
of such sale, by advertisement weekly, in some newspaper of general circulation
at that time published in said county, a copy of which notice shall be mailed
within ten (10) days from the date of the first publication thereof to the
Borrower at the address herein given and to such person or persons appearing to
have acquired a subsequent record interest in the Properties at the address
given in the recorded instrument evidencing such interest, and where only the
county and state are given as the address, then such notice shall be mailed to
the county seat, and to make and give to the purchaser or purchasers of the
Properties at such sale, a certificate or certificates in writing describing
such Properties purchased, and the sum or sums paid therefor, and the time when
the purchaser or purchasers (or other person entitled thereto) shall be entitled
to a deed or deeds therefor, unless the same shall be redeemed as is provided by
law; and the Trustee shall, upon demand by the person or persons holding the
said certificate or certificates of purchase, when said demand is made, or upon
demand by the person entitled to a deed to and for the Properties purchased, at
the time such demand is made the time for redemption having expired,] make and
execute to such person or persons a deed or deeds to the Properties purchased,
which said deed or deeds shall be in the ordinary form of a conveyance, and
shall be signed, acknowledged and delivered by the Trustee, as Borrower, and

 

6

 

--------------------------------------------------------------------------------

 

shall convey and quit claim to such person or persons entitled to such deed, as
grantee, the Properties purchased as aforesaid and all the right, title,
interest, benefit and equity of redemption of the Borrower its heirs, successors
and assigns therein, and shall recite the sum or sums for which the Properties
were sold and shall refer to the [*power of sale] herein contained, and to the
sale or sales made by virtue hereof; and in case of an assignment of such
certificate or certificates of purchase, or in the case of the redemption of the
Properties by a subsequent encumbrancer, such assignment or redemption shall
also be referred to in such deed or deeds; but the notice of sale need not be
set out in such deed or deeds and the Trustee shall, out of the proceeds or
avails of such sale, after first paying and retaining all fees, charges and
costs of making said sale, pay to Beneficiary the principal and interest due on
the Note according to the tenor and effect thereof, and all monies advanced by
Noteholders as applicable with interest thereon at the default rate set forth in
the Note, rendering the overplus, if any, unto Borrower, its legal
representatives or assigns; which sale or sales and said deed or deeds so made
shall be a perpetual bar, both in law and equity, against Borrower, its heirs,
successors and assigns, and all other persons claiming the Properties, or any
part thereof, by, from, through or under the Borrower. The holder or holders of
the Note may purchase the Properties or any part thereof; and it shall not be
obligatory upon the purchaser or purchasers at any such sale to see to the
application of the purchase money. No provision to the contrary herein
withstanding, nothing herein pertaining to foreclosure proceedings or specifying
particular actions to be taken by Beneficiary shall be deemed to contradict or
add to the requirements and procedures (now or hereafter existing) of Colorado
law and any such conflict or inconsistency shall be resolved in favor of the
Colorado law applicable at the time of foreclosure; and

(c)       The Beneficiary may, at its election, proceed by suit or suits, at law
or in equity, to enforce the payment of the Indebtedness, and of the notes
evidencing it. On or at any time after the filing of judicial proceedings to
protect or enforce the rights of the Beneficiary, the Beneficiary, as a matter
of right and without regard to the sufficiency of the security, and without any
showing of insolvency, fraud, or mismanagement on the part of Borrower, shall be
entitled to the appointment of a receiver or receivers of all or any portion of
the Properties, and of the income, rents, issues, and profits thereof, and
Borrower does hereby consent to the appointment of such receiver or receivers
and agrees not to oppose any application therefor. It is agreed that the
Beneficiary may be the purchaser of the Properties, or any part thereof, at any
sale thereof, or upon any other foreclosure of the lien hereof or otherwise, and
the Beneficiary so purchasing shall, upon any such purchase, acquire title to
the Properties so purchased, free of the lien of these presents; and

(d)       The Beneficiary may institute suit to foreclose the lien of this Deed
of Trust in any court having jurisdiction whether or not Beneficiary has begun
to exercise its rights under Section 5.2(b) hereof. In any such suit the
Beneficiary may, at its option, apply for and shall be entitled, as a matter of
right, to the appointment of a receiver to take possession and control of,
operate, maintain, and preserve the Properties or any part thereof, including
the production and sale of all carbon dioxide and other minerals therefrom and
to disburse the proceeds from the sale of such products for application upon the
Indebtedness and other sums then due the Beneficiary hereunder until the same
and all costs are fully paid. The Borrower hereby waives all notice of the
filing and hearing of any such application for the appointment of a receiver and
irrevocably consents to every appointment made pursuant thereof; and

 

(e)

The Beneficiary may exercise its rights under Article 6 hereof.

4.3       Borrower further agrees that in the event of any foreclosure sale, the
Properties or any part thereof may be sold with or without appraisement as the
Beneficiary may elect, and such election may be exercised at any time prior to
the entry of the decree of foreclosure; that should Beneficiary elect to have
the property sold without appraisement, then Borrower hereby expressly waive
appraisement; that the Beneficiary may further elect to have said property sold
together, or in separate parcels; that the proceeds from such sale, after paying
therefrom the costs advanced or incurred by the Beneficiary in the foreclosure
suit, including the costs of sale and any costs and expenses incurred in the
operation of said property by a receiver appointed upon the application of the
Beneficiary, shall be applied, FIRST, to the payment of all costs and expenses
incurred by the Beneficiary in its operation of said property, if the same be so
operated, and any and all sums advanced by the Beneficiary for the purpose of
enforcing its rights hereunder or protecting the security, with interest on such
amounts at the highest legal rate, and SECOND, to the payment of all other
Indebtedness and other sums then secured hereby, including interest and
attorneys’ fees, in such order of application as the Beneficiary may elect.

 

7

 

--------------------------------------------------------------------------------

 

4.4       In the event of any default upon the part of Borrower, the Beneficiary
is authorized to cause to be made whatever abstracts of title and/or title
opinions are deemed necessary by Beneficiary’s attorneys. The cost of said
abstracts shall be added to the Indebtedness.

4.5       To the full extent Borrower may do so, Borrower agrees that Borrower
will not at any time insist upon, plead, claim, or take the benefit or advantage
of any law now or hereafter in force providing for any appraisement, valuation,
stay, extension, or redemption, and Borrower, for Borrower, Borrower’s
successors and assigns, and for any and all persons or entities ever claiming
any interest in the Properties, to the extent permitted by law, hereby waives
and releases all rights of redemption, valuation, appraisement, stay of
execution, notice of election to mature or declare due the whole of the
Indebtedness and all rights to a marshaling of the assets of Borrower, including
the Properties, or to a sale in inverse order of alienation in the event of
foreclosure of the liens hereby created. Borrower shall not have or assert any
right under any statute or rule of law pertaining to the marshaling of assets,
sale in inverse order of alienation, the exemption of homestead, or other
matters whatever to defeat, reduce, or affect the right of Beneficiary under the
terms of this Deed of Trust to a sale of the Properties for the collection of
the Indebtedness without any prior or different resort for collection, or the
right of Beneficiary under the terms of this Deed of Trust to the payment of
such indebtedness out of the proceeds of sale or the Properties in preference to
every other claimant whatever. If any law referred to in this paragraph and now
in force, of which Borrower or Borrower’s successors and assigns might take
advantage despite this paragraph, shall hereafter be repealed or cease to be in
force, such law shall not thereafter be deemed to preclude the application of
this paragraph.

4.6       The Beneficiary shall have the right to become the purchaser at any
sale of the Properties, and the Beneficiary shall have the right to credit
against the amount of the bid made therefor, the amount of Indebtedness then due
and owing. The Beneficiary upon any such purchase shall acquire good title to
the Properties so purchased, free from the lien of this Deed of Trust, and free
of all rights of redemption in the Borrower. Recitals contained in any
conveyance made to any purchaser at any sale made hereunder shall presumptively
establish the truth and accuracy of the matters therein stated, including,
without limiting the generality of the foregoing, non-payment of the unpaid
principal sum of, and the interest accrued on, the Note after the same has
become due and payable, and the conduct of the sale in the manner provided for
herein; and the Borrower does hereby ratify and confirm any and all acts that
the Beneficiary or its successors may lawfully do in the premises by virtue of
the terms and conditions hereof to the full extent permitted by applicable law.

4.7       Any sale or sales of the Properties shall operate to divest all right,
title, interest, claim, and demand whatsoever either at law or in equity, of the
Borrower of, in, and to the premises and the property sold, and shall be a
perpetual bar, both at law and in equity, against the Borrower, and the
Borrower’s successors and against any and all persons claiming or who shall
thereafter claim all or any part of the properties sold from, through, or under
the Borrower, or the Borrower’s successors and assigns. Nevertheless, the
Borrower, if requested by the Beneficiary to do so, shall join in the execution
and delivery of all proper conveyances, assignments, and transfers of the
properties sold.

4.8       Upon the occurrence of an Event of Default, and in addition to all
other rights herein conferred upon the Beneficiary, the Beneficiary (or any
person, firm, or corporation designated by the Beneficiary) shall have the right
and power to the full extent permitted by applicable law, but shall not be
obligated, to enter upon and take possession of any of the Properties, and to
exclude the Borrower and the Borrower’s agents, or servants, wholly therefrom,
and to hold, use, administer, manage, and operate the same to the extent that
the Borrower shall be at the time entitled and in its place and stead. The
Beneficiary, or any person, firm, or corporation designated by the Beneficiary,
may operate the same without any liability to the Borrower in connection with
such operations, except to use ordinary care in the operation of said
Properties, and the Beneficiary or any person, firm, or corporation designated
by it, shall have the right to collect, receive, and receipt for all oil, gas,
minerals, and carbon dioxide produced and sold from said Properties, to make
repairs, purchase machinery and equipment, conduct work-over operations, drill
additional wells, and to execute every power, right, and privilege of the
Borrower with respect to the Properties. All costs, expenses, and liabilities of
every character incurred by the Beneficiary in managing, operating, maintaining,
protecting, or preserving such Properties, respectively, shall constitute a
demand obligation owing by the Borrower to the Beneficiary and shall bear
interest from the date of expenditure until paid at the

 

8

 

--------------------------------------------------------------------------------

 

same rate as is provided for in the Note for interest on past due principal, all
of which shall constitute a portion of the Indebtedness, and shall be secured by
this Deed of Trust and by any other instrument securing the Indebtedness.

4.9       If any statute now applicable to the Properties shall hereafter be
amended to provide a different procedure for the sale of real property under a
Deed of Trust, the Trustee may, in its sole discretion, if same be permitted by
applicable law, follow the procedure set forth herein or that prescribed in such
statute, as amended.

4.10     The rights and remedies hereinabove expressly conferred are cumulative
of all other rights and remedies herein, or by law or in equity provided, and
shall not be deemed to deprive Beneficiary of any other legal or equitable
rights or remedies, by judicial proceedings or otherwise, appropriate to enforce
the conditions, covenants, and terms of this Deed of Trust and of the
Indebtedness and the employment of any remedy hereunder, or otherwise, shall not
prevent the concurrent or subsequent employment of any other appropriate remedy
or remedies.

ARTICLE 5

ASSIGNMENT OF PRODUCTION

5.1       In order further to secure the payment of the Indebtedness, Borrower
does hereby GRANT, BARGAIN, SELL, TRANSFER, ASSIGN, SET OVER and CONVEY unto and
in favor of the Trustee, in trust, all of the interest of the Borrower in the
oil, gas, minerals, and carbon dioxide which may be produced from the
Properties, or allocated thereto pursuant to pooling or unitization of the
Leases described in Exhibit “A” or otherwise, together with all proceeds derived
from the sale of such oil, gas, minerals, and carbon dioxide on and after the
date of the execution and delivery of this Deed of Trust.

 

5.2

The foregoing assignment is made upon the following terms and provisions:

(a)       The Beneficiary shall have the right, exercisable only at any time
after the occurrence of an Event of Default, to give written or telegraphic
notice to all of the parties producing, purchasing, taking, possessing, or
receiving any oil, gas, minerals, or carbon dioxide produced or to be produced
from or allocated to the Properties, or having in their possession any such oil,
gas, minerals or carbon dioxide belonging to Borrower or such proceeds for which
they or others are accountable to the Beneficiary by virtue of the provisions
hereof, to hold and dispose of such carbon dioxide for the account of the
Beneficiary and to make payment of such proceeds direct to the Beneficiary at
its principal office, and the Beneficiary shall thereafter receive, collect, and
retain, as part of the Properties, all such oil, gas, minerals, and carbon
dioxide, all for the benefit and further security of the Indebtedness.

(b)       All parties producing, purchasing, taking, possessing, processing, or
receiving any such oil, gas, minerals, or carbon dioxide, or having in their
possession any such oil, gas, minerals, or carbon dioxide or such proceeds for
which they or others are accountable to the Beneficiary by virtue of the
provisions hereof, are authorized and directed by the Borrower, upon receipt of
notice by the Beneficiary given pursuant to the above paragraph 6.2(a) to treat
and regard the Beneficiary as the assignee and transferee of the Borrower and
entitled in its place and stead to receive such oil, gas, minerals and carbon
dioxide and proceeds; and such parties and each of them shall be fully protected
in so treating and regarding the Beneficiary and shall be under no obligation to
see to the application by the Beneficiary of any such proceeds received by it.
Without in any way limiting the effectiveness of the authorization and direction
in the next preceding sentence, if the Borrower shall receive any such proceeds
under which this Section 6.2(b) are receivable by the Beneficiary, Borrower will
hold the same in trust and will remit such proceeds, or cause such proceeds to
be remitted, immediately, to the Beneficiary.

(c)       Without limiting the foregoing provisions of this Assignment of
Production, the Borrower stipulates that this Assignment of Production is
intended to grant to the Beneficiary a security interest in Borrower’s interest
in the oil, gas, minerals, and carbon dioxide to be extracted from or
attributable to the Properties, and in and to the proceeds resulting from the
sale thereof.

5.3       The Borrower covenants and agrees and undertakes hereby, after the
Beneficiary shall have so requested in accordance with this Deed of Trust, to
cause all pipeline companies or

 

9

 

--------------------------------------------------------------------------------

 

other purchasers of the oil, gas, minerals or carbon dioxide produced from the
Properties to pay promptly to the Beneficiary at its principal office, the
Borrower’s interest in the proceeds derived from the sale thereof, in accordance
with the terms of this assignment, and forthwith to execute, acknowledge, and
deliver to said pipeline companies and other purchasers such further and proper
division orders, transfer orders, certificates, and other documents as may be
necessary or proper to effect the intent of these presents; and the Beneficiary
shall not be required at any time, as a condition to its right to obtain the
proceeds of such oil, gas, minerals and carbon dioxide, to warrant its title
thereto, or to make any guaranty whatsoever. In addition, and without
limitation, the Borrower covenants and agrees, and undertakes hereby, to provide
to the Beneficiary the name and address of every pipeline company or other
purchaser of the oil, gas, minerals or carbon dioxide and other minerals
produced from the Properties when determined, together with a copy of the
applicable sales contracts. All expenses incurred by the Beneficiary in the
collection of said proceeds shall be repaid promptly by the Borrower; and prior
to such repayment, such expenses shall be a part of the indebtedness secured
hereby.

5.4       Without limitation upon any of the foregoing, the Borrower hereby
designates and appoints the Beneficiary as the Borrower’s true and lawful agent
and attorney-in-fact (with full power of substitution, either generally or for
such periods or purposes as the Beneficiary may from time to time prescribe),
with full power and authority, for and on behalf of and in the name of the
Borrower, to execute, acknowledge, and deliver all such division orders,
transfer orders, certificates, and other documents of every nature, with such
provisions as may from time to time, in the opinion of the Beneficiary, be
necessary or proper to effect the intent and purposes of the assignment
contained in this Section 5 and the Borrower shall be bound thereby as fully and
effectively as if the Borrower had personally executed, acknowledged, and
delivered any of the foregoing certificates or documents. The powers and
authorities herein conferred on the Beneficiary may be exercised by the
Beneficiary through any person who, at the time of exercise, is the president or
a vice president of the Beneficiary, or who holds a similar position with
Beneficiary or with Beneficiary’s authorized representative. The power of
attorney conferred by this paragraph is granted for valuable consideration and
coupled with an interest and is irrevocable so long as the Indebtedness, or any
portion thereof, shall remain unpaid. All persons dealing with the Beneficiary,
or any substitute, shall be fully protected in treating the powers and
authorities conferred herein as continuing in full force and effect until
advised by the Beneficiary that the Indebtedness is fully and finally paid.

5.5       The Beneficiary shall never be under any obligation to enforce the
collection of the funds assigned to it hereunder, nor shall it ever be liable
for failure to exercise diligence in the collection of such funds, but it shall
only be accountable for the sums that it shall actually receive.

5.6       Should any pipeline company or other purchaser now or hereafter
purchasing said production fail to make payment promptly to Beneficiary of the
proceeds derived from the sale thereof, Beneficiary shall have the right to
change the connection of any such pipeline company, or other purchaser, to
purchase and take such production, without liability on Beneficiary in making
such selection, so long as ordinary care is used in respect thereof; and should
Borrower, its heirs, personal representatives, and assigns fail to consent to
such connection, Beneficiary may accelerate the maturity of the Indebtedness.

5.7       The proceeds accruing to the Properties, received by Beneficiary,
shall be applied by it when so received toward payment of the Indebtedness, as
the Beneficiary in its sole discretion deems appropriate.

5.8       Notwithstanding such provision for application of proceeds, it is
agreed that Beneficiary shall have the right, at its election, from time to
time, to apply any portion or all of said proceeds to the payment of any of the
taxes levied and assessed against the Properties, insurance premiums, liens,
bills for labor and material furnished for use upon the Properties, costs, and
expenses, including attorneys’ fees incurred by Beneficiary in the defense of
any action affecting the title to the Properties, or the production therefrom,
or any judgment rendered against Beneficiary upon any claim arising out of the
receipt, or application in accordance herewith, of any such proceeds in the
event Borrower should fail to make such payments, or any of them, promptly after
demand made by Beneficiary upon Borrower so to do. Beneficiary shall have the
right, at its election, to release or deliver to Borrower all or any portion of
such proceeds, received by it, to the end that Borrower may receive funds with
which to pay for the operating, equipping, and developing of the Properties, or
any well or wells thereon. No funds

 

10

 

--------------------------------------------------------------------------------

 

so released or paid to Borrower shall, in any event, be considered to have been
applied upon the Indebtedness.

5.9       The rights of the Beneficiary with respect to this assignment of
production are cumulative of, and shall not limit, any other titles, rights, or
remedies of the Beneficiary created by this instrument, or by law, and no action
taken by the Beneficiary to enforce this assignment of production shall affect
or be affected by any other action the Beneficiary may take under this
instrument or pursuant to any law or judgment.

ARTICLE 6

SECURITY AGREEMENT AND FINANCING STATEMENT

6.1       This Deed of Trust shall constitute a security agreement and shall
also constitute and may be filed as a financing statement under applicable
codifications of the Uniform Commercial Code (Colorado and Oklahoma). In
addition to all other rights and remedies available to the Beneficiary upon any
default of the Borrower, the Beneficiary shall, upon any default, be entitled to
exercise any one or more remedies granted to a secured party on default under
the Uniform Commercial Code (Colorado and Oklahoma). This security agreement
(and financing statement, if applicable) covers and extends to all proceeds of
collateral.

6.2       Borrower hereby grant to Beneficiary a security interest in all
personal property and fixtures constituting a part of the Properties (whether
same are now located thereon or subsequently acquired and used or obtained in
connection therewith), and all proceeds and products thereof and therefrom.

6.3       The fact that the proceeds from the sale of production attributable to
the Properties are included as part of the collateral under this security
agreement is not intended to limit, supersede, or negate, in any manner, the
Assignment of Production set forth above.

6.4       Borrower represents and warrants that no financing statement covering
the Properties, or any part thereof, has been filed with any filing officer, and
no other security interest has attached or been perfected in the said
Properties, or any part thereof except with regard to the Deed of Trust dated
March 25, 2008 given by Borrower to McElmo Dome Nominee, LLC covering the
Retained Interests.

6.5       Certain of the Properties are or are to become, fixtures on the lands
and/or Leases described in Exhibit “A.”

6.6       The oil, gas, minerals and carbon dioxide and the like or all
proceeds, products and accounts produced from the Properties will be financed at
the wellhead of the wells located on the lands and/or Leases described in
Exhibit “A.” This Deed of Trust shall be effective as a financing statement
covering minerals or the like (including oil and gas and carbon dioxide) and all
accounts from the Properties are subject to Subsection (5) of Section 9.103.1 of
the Uniform Commercial Code.

6.7       This instrument may be presented to a filing officer under the Uniform
Commercial Code (Colorado) to be filed of record as a non-standard financing
statement covering all personal property of any kind or character defined in and
subject to the Uniform Commercial Code (Colorado), including carbon dioxide and
other minerals and fixtures. This instrument is to be filed of record as a
financing statement in the real estate records. The Beneficiary shall have the
right at any time to file a manually executed counterpart or a carbon,
photographic or other reproduction of this Deed of Trust as a financing
statement in either the central or the local UCC records of any jurisdiction
wherein the Properties are located, but the failure of the Beneficiary to do so
shall not impair (i) the effectiveness of this Deed of Trust as both a financing
statement covering carbon dioxide and accounts and as a fixture filing as
permitted by Section 9.402 of the Uniform Commercial Code, or (ii) the validity
and enforceability of this Deed of Trust in any respect. For purposes of filing
this Deed of Trust as a financing statement, the addresses for Borrower and
Beneficiary (Secured Party) are as follows:

 

11

 

--------------------------------------------------------------------------------

 

Debtor

 

(Borrower):

The Beard Company

Enterprise Plaza, Suite 320

5600 N. May Avenue

Oklahoma City, OK 73112

Secured Party

 

(Beneficiary):

First Fidelity Bank, N.A.

 

5101 N. Classen Boulevard

 

Suite 500

Oklahoma City, OK 73118

MISCELLANEOUS PROVISIONS

6.8       In the event that any one or more of the provisions contained in this
instrument shall be invalid, illegal, or unenforceable in any respect under any
law, the validity, legality, and enforceability of the remaining provisions
contained herein shall not in any way be affected or impaired thereby.

6.9       This instrument shall be governed by and construed in accordance with
the laws of the State of Colorado.

6.10     This Deed of Trust is executed in multiple original counterparts, all
of which are identical and constitute but one and the same instrument.

6.11     All terms, conditions, covenants, warranties and agreements contained
herein shall be binding upon and inure to the benefit of the successors and
assigns of Borrower, and shall be deemed and construed to be covenants running
with the estate or interest in the land, and all said provisions shall likewise
inure to the benefit of and be binding upon Beneficiary, its successors and
assigns.

6.12     No failure of the Beneficiary to declare any default or to exercise any
right or remedy herein provided in any one or more instances or for any period
of time, and no acquiescence in or acceptance by the Beneficiary of any later
defective notice or performance hereunder, shall be deemed a waiver or agreement
to modify any provision hereof. The Beneficiary shall at all times have the
right, notwithstanding any such prior acquiescence or forbearance, without any
prior notice or demand, to require strict performance of each and every term and
provision hereof. At any time when any Event of Default is continuing hereafter,
the Beneficiary may, without any prior notice to the Borrower except such notice
as may be herein otherwise required, exercise any right or remedy of the
Beneficiary arising by reason of such default, notwithstanding the length of
time such Event of Default has been continuing, or the occurrence in the past of
similar events, or other Events of Default for which no remedy has been invoked.

6.13     The liens provided for herein shall not affect or be affected by any
other security or guaranty now or hereafter existing with respect to the
Indebtedness, nor shall they be affected by the release of any such other
security or guaranty.

6.14     Each and every covenant herein contained shall be performed and kept by
the Borrower solely at the Borrower’s expense. If the Borrower shall fail to
perform or keep any of the covenants of whatsoever kind or nature contained in
this instrument, the Beneficiary or any receiver appointed hereunder may, but
shall not be obligated to, make advances to perform the same on the Borrower’s
behalf, and the Borrower hereby agree to repay such sum upon demand plus
interest at the rate of interest set forth in the Note or, in the event any
other note evidencing such indebtedness exists, at the interest rate set forth
therein. No such advance shall be deemed to relieve the Borrower from any
default hereunder.

6.15     Renewals, extensions, modifications, and amendments of the Indebtedness
may be given at any time, and amendments may be made to agreements relating to
any part of such Indebtedness or the Properties, provided all such renewals,
extensions, modifications and amendments are evidenced by a prior writing signed
by all parties, and the Beneficiary may take or may now hold other security for
the Indebtedness without notice to or consent of the

 

12

 

--------------------------------------------------------------------------------

 

Borrower. No grant of any extension as to any part of the Indebtedness shall be
deemed a waiver, extension or relinquishment of any future rights in respect to
the Indebtedness.

6.16     This instrument shall be deemed to be and may be enforced from time to
time as an assignment, real estate deed of trust, security agreement, or
financing statement, and from time to time as any one or more thereof.

IN WITNESS WHEREOF, the Borrower and the Beneficiary have executed this Deed of
Trust as of the day and year first above written.

BORROWER:

THE BEARD COMPANY, an Oklahoma corporation

ATTEST:

By  /s/ Hue Green

By  /s/ Herb Mee, Jr.

 

Hue Green, Secretary

Herb Mee, Jr., President

BENEFICIARY:

FIRST FIDELITY BANK, N.A.,

 

a national banking association

 

By  /s/ Danny B. Lawson

Name: Danny B. Lawson

Title: Executive Vice President

 

13

 

--------------------------------------------------------------------------------

 



STATE OF OKLAHOMA

§

§

COUNTY OF OKLAHOMA

§

BEFORE ME, a notary public in and for said county and state on this 25th day of
March, 2008, personally appeared Herb Mee, Jr., known to me to be the identical
person who subscribed his name to the foregoing instrument as President of The
Beard Company, and acknowledged to me that he executed the same as his free and
voluntary act and deed, and as the free and voluntary act and deed of such
corporation, for the uses and purposes therein set forth.

IN WITNESS WHEREOF, I have hereunto set my official signature and affixed my
notary seal the day and year first above written.

My Commission Expires:

/s/ Linda Bentley Keffer

Notary Public, State of Oklahoma

4/4/2001

Commission No.  03003325

(Seal)

STATE OF OKLAHOMA

§

§

COUNTY OF OKLAHOMA

§

BEFORE ME, a notary public in and for said county and state on this 25th day of
March, 2008, personally appeared Danny B. Lawson, known to me to be the
identical person who subscribed his name to the foregoing instrument as
Executive Vice President of First Fidelity Bank, N.A., and acknowledged to me
that he executed the same as his free and voluntary act and deed, and as the
free and voluntary act and deed of such national banking association for the
uses and purposes therein set forth.

IN WITNESS WHEREOF, I have hereunto set my official signature and affixed my
notary seal the day and year first above written.

My Commission Expires:

/s/ Linda Bentley Keffer

Notary Public, State of Oklahoma

4/4/2001

Commission No.  03003325

(Seal)

 

14

 

--------------------------------------------------------------------------------

 

Page 1 of 5

Exhibit A

 

Attached to that certain Deed of Trust, Assignment of Production, Security
Agreement and Financing Statement given on March 25, 2008, by The Beard Company
as Borrower

 

The following lands are located in Montezuma and Dolores Counties, Colorado:

 

T39N-R18W, NMPM

Section 18: Lots 5-9, 16, 17, 18, SE/4

Section 29: N/2NE/4

Containing 554.68 acres, more or less (Tr. 2-67, Federal Lease C-18415)

 

The following lands are located in Montezuma County, Colorado:

 

T38N-R18W, NMPM

Section 15: E/2NW/4, W/2NE/4

Containing 160 acres, more or less (Tr. 2-65, Fee)

 

T37N-R17W, NMPM

Section 5: Lots 5, 6

Containing 15.59 acres, more or less (Tr. 2-68, Federal Lease C-18847)

 

T38N-R18W, NMPM

Section 3: S/2

Section 4: W/2SW/4

Containing 400 acres, more or less (Tr. 2-71A, Federal Lease C-21440A)

 

T38N-R18W, NMPM

Section 4: Lot 5, S/2NE/4

Containing 126.46 acres, more or less (Tr. 2-71B, Federal Lease C-21440A)

 

T38N-R18W, NMPM

Section 10: NE/4

Containing 160 acres, more or less (Tr. 2-103, Fee)

 

T38N-R18W, NMPM

Section 10: W/2

Containing 320 acres, more or less (Tr. 2-110, Fee)

 

T38N-R18W, NMPM

Section 4: Lots 7, 8, S/2NW/4

Containing 172.72 acres, more or less (Tr. 2-119, Fee)

 

--------------------------------------------------------------------------------

 

                Page 2 of 5

 

T38N-R18W, NMPM

Section 3: Lot 5, SE/4NE/4

Containing 86.30 acres, more or less (Tr. 2-122, Fee)

 

T37N-R17W, NMPM

Section 3: Lots 16, 17

Containing 79.99 acres, more or less (Tr. 2-146, Fee)

 

T39N-R18W, NMPM

Section 28: S/2NW/4, SW/4

Containing 240 acres, more or less (Tr. 2-153, Fee)

 

T39N-R18W, NMPM

Section 33: E/2NW/4, S/2NE/4

Containing 160 acres, more or less (Tr. 2-154, Fee)

 

T39N-R18W, NMPM

Section 33: SW/4

Containing 160 acres, more or less (Tr. 2-155, Fee)

 

T39N-R18W, NMPM

Section 30: Lots 5, 6, 9, 10 (NW/4)

Containing 160 acres, more or less (Tr. 2-157, Fee)

 

T39N-R18W, NMPM  

Section 30: SE/4

Containing 160 acres, more or less (Tr. 2-158, Fee)

 

T39N-R18W, NMPM

Section 29: N/2NW/4, SE/4NW/4, S/2NE/4

Containing 200 acres, more or less (Tr. 2-159, Fee)

 

T39N-R18W, NMPM

Section 32: SW/4

Containing 160 acres, more or less (Tr. 2-161, Fee)

 

T39N-R19W, NMPM

Section 34: SW/4, W/2SE/4

Containing 240 acres, more or less (Tr. 3-36, Federal Lease C-19666)

 

T37N-R20W, NMPM

Section 11: NE/4NE/4, W/2NE/4, NW/4, N/2SW/4, SW/4SW/4, NW/4SE/4

Containing 440 acres, more or less (Tr. 4-6, Federal Lease C-30617)

 

 

2

 

--------------------------------------------------------------------------------

 

                Page 3 of 5

T38N-R19W, NMPM  

Section 31: NE/4

Containing 160 acres, more or less (Tr. 4-44, Federal Lease C-24214)

 

T37N-R19W, NMPM

Section 9: Tract 57

Section 16: Tract 57, Lots 2, 3, 4, N/2NW/4, SW/4NW/4

Containing 373.94 acres, more or less (Tr. 4-59A, Federal Lease C-33303)

 

T37N-R19W, NMPM

Section 16: Lots 6, 7, 8, W/2SW/4, SE/4SW/4, S/2SE/4

Containing 265.48 acres, more or less (Tr. 4-59B, Federal Lease C-33302)

 

T37N-R19W, NMPM

Section 14: W/2

Containing 320 acres, more or less (Tr. 4-60, Federal Lease C-33301)

 

T37N-R19W, NMPM

Section 13: Lots 1, 2, 3, NW/4, W/2SW/4

Containing 274.30 acres, more or less (Tr. 4-61A, Federal Lease C-33300)

 

T37N-R19W, NMPM

Section 14: E/2

Containing 320 acres, more or less (Tr. 4-61B, Federal Lease C-33301)

 

T37N-R19W, NMPM  

Section 24: NW/4NW/4

Containing 40 acres, more or less (Tr. 4-61C, Federal Lease C-37436)

 

T37N-R19W, NMPM

Section 25: S/2SW/4

Containing 80 acres, more or less (Tr. 4-62, Federal Lease C-37437)

 

T37N-R19W, NMPM  

Section 26: NE/4

Containing 160 acres, more or less (Tr. 4-63, Federal Lease C-37438)

 

T38N-R19W, NMPM

Section 32: N/2SE/4

Containing 80 acres, more or less (Tr. 4-80, Fee)

 

T37N-R19W, NMPM

Section 1: Tract 54

Section 11: Tract 54

Section 12: Tract 54

Containing 320 acres, more or less (Tr. 4-84, Fee)

 

Page 4 of 5

T37N-R17W, NMPM

Section 10: Lot 4

Containing 34.99 acres, more or less (Tr. 5-55, Fee)

 

T37N-R17W, NMPM

Section 14: Lots 1, 2 & 3 (E/2NE/4)

Containing 80 acres, more or less (Tr. 5-69, Fee)

 

T37N-R17W, NMPM

Section 14: A tract of land in the W/2SE/4 more fully described in Book 317 Page
297 of said county records

Containing 6.11 acres, more or less (Tr. 5-71, Fee)

 

 

 

3

 

--------------------------------------------------------------------------------

 

T37N-R17W, NMPM  

Section 14: E/2SE/4, except a tract of land more fully described in Book 391
Page 87 of said county records and except a tract of land in Sec. 14 described
as follows: beginning at a point on the West right-of-way line of county land;
whence the southeast corner of Sec. 14 bears S 1 deg. 58 min. E a distance of
652.4 ft.; thence S 89 deg. 09 min. W 145 ft. to a point; thence N 34 deg. 38
min. W 85.9 ft. to a point; thence N 43 deg. 56 min. E 156.7 ft. to a point;
thence N 89 deg. 44 min. E 86.7 ft. to a point; thence S 00 deg. 30 min. W 181.8
ft. to the point of beginning

Containing 72.80 acres, more or less (Tr. 5-72A, Fee)

 

T37N-R17W, NMPM

Section 14: A tract of land described as follows: beginning at a point on the
west right-of-way line of county land; whence the southeast corner of Sec. 14
bears S 1 deg. 58 min. E a distance of 652.4 ft.; thence S 89 deg. 09 min. W 145
ft. to a point; thence N 34 deg. 38 min. W 85.9 ft. to a point; thence N 43 deg.
56 min. E 156.7 ft to a point; thence N 89 deg. 44 min. E 86.7 ft. to a point;
thence S 00 deg. 30 min. W 181.8 ft. to the point of beginning.

Containing .64 acres, more or less (Tr. 5-72B, Fee)

 

T37N-R17W, NMPM

Section 14: A tract of land in the E/2SE/4 more fully described in Book 391 Page
87 of said county records

Containing 6.56 acres, more or less (Tr. 5-73, Fee)

 

T37N-R20W, NMPM

Section 34: Lots 1-4, E/2E/2

Containing 374.88 acres, more or less (Tr. 6-62, Federal Lease C-21445)

 

T36N-R18W, NMPM

Section 12: N/2

Section 22: W/2W/2, NE/4NW/4, SE/4SW/4

Section 27: W/2W/2, NE/4NW/4, E/2SW/4

Containing 840 acres, more or less (Tr. 7-12, Federal Lease C-18396)

 

 

Page 5 of 5

T36N-R18W, NMPM

Section 14: S/2SW/4

Containing 80 acres, more or less (Tr. 7-13, Federal Lease C-18701)

 

T36N-R18W, NMPM  

Section 8: All

Section 9: W/2

Section 20: NW/4, SE/4

Section 29: NW/4, W/2SE/4, NE/4SE/4

Containing 1560 acres, more or less (Tr. 7-16, Federal Lease C-19347)

 

T36N-R18W, NMPM

Section 15: E/2SW/4

Containing 80 acres, more or less (Tr. 7-20, Federal Lease C-22446)

 

 

 

4

 

 